UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4122


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES NELSON DICKINSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cr-00238-FL-1)


Submitted: August 31, 2018                                  Decided: September 11, 2018


Before DIAZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jaclyn L. DiLauro, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Nelson Dickinson appeals the 37-month sentence imposed by the district

court following his guilty plea to being a felon in possession of a firearm in violation of

18 U.S.C. § 922(g)(1) (2012). Dickinson contends that the district court erroneously

applied a four-level Sentencing Guidelines enhancement for possession of a firearm in

connection with another felony offense and failed to adequately address his arguments

and explain the sentence. Finding no error, we affirm.

       We review a sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

appellate consideration of both the procedural and substantive reasonableness of the

sentence. Id. at 51. In assessing procedural reasonableness, we consider whether the

district court properly calculated the defendant’s advisory Guidelines range, gave the

parties an opportunity to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3553(a) (2012) factors, and sufficiently explained the selected sentence. Id. at 49-51.

“In assessing the district court’s calculation of the Guidelines range, we review its legal

conclusions de novo and its factual findings for clear error.” United States v. Cox, 744

F.3d 305, 308 (4th Cir. 2014). The Government must show by a preponderance of the

evidence that a Guidelines enhancement applies. United States v. Blauvelt, 638 F.3d 281,

293 (4th Cir. 2011).

       A defendant who “used or possessed any firearm or ammunition in connection

with another felony offense” is subject to a four-level enhancement. U.S. Sentencing

Guidelines Manual § 2K2.1(b)(6)(B) (2016). “Subsection[] (b)(6)(B) . . . appl[ies] if the

                                            2
firearm or ammunition facilitated, or had the potential of facilitating, another felony

offense.” USSG § 2K2.1 cmt. n.14(A). “This requirement is satisfied if the firearm had

some purpose or effect with respect to the other offense, including if the firearm was

present for protection or to embolden the actor.” United States v. Jenkins, 566 F.3d 160,

162 (4th Cir. 2009) (citation and internal quotation marks omitted). Moreover, the

enhancement applies “in the case of a drug-trafficking offense in which a firearm is found

in close proximity to drugs, drug-manufacturing materials, or drug paraphernalia.”

USSG § 2K2.1 cmt. n.14(B).

       It is undisputed that, during a traffic stop of Dickinson’s vehicle, law enforcement

officers found, along with an unloaded firearm and two clips of ammunition,

hydrocodone and Xanax pills, marijuana, and a coffee filter containing methamphetamine

residue. The back of the vehicle contained propane tanks, lighter fluid, and hoses, which

the officers described as items used in the manufacture of methamphetamine. One of the

officers who conducted the stop also testified that he had previously seen Dickinson’s

vehicle at a residence that the officer knew to be a drug house. In light of this evidence,

the district court’s determination that Dickinson was engaged in manufacturing

methamphetamine was not clearly erroneous. Because the firearm was “found in close

proximity to drugs, drug-manufacturing materials or drug paraphernalia,” the district

court did not err by applying the § 2K2.1(b)(6)(B) enhancement.

       Dickinson also asserts that the district court did not adequately address his

arguments that he should not be sentenced to a term of incarceration because of his

physical impairments, good behavior on release, and statements he made to law

                                            3
enforcement officers that led to another individual’s arrest for methamphetamine

production. After calculating the Guidelines range, the district court must allow the

parties to make arguments in favor of a particular sentence and consider those arguments

in light of the § 3553(a) factors. United States v. Blue, 877 F.3d 513, 517-18 (4th Cir.

2017). The court “must then conduct an individualized assessment of the facts and

arguments presented,” which requires that the court “consider the defendant’s

nonfrivolous arguments for a downward departure, impose an individualized sentence

based on the characteristics of the defendant and the facts of the case, and explain the

sentence chosen.” Id. at 518 (internal quotation marks omitted). “The adequacy of the

sentencing court’s explanation depends on the complexity of each case.” Id.

       The district court sufficiently addressed Dickinson’s arguments and explained the

reasons for the sentence. The court acknowledged that Dickinson had serious medical

problems but rejected Dickinson’s explanation for the presence of the firearm in his

vehicle on the night of his arrest. The court then explained that, in light of the nature and

circumstances of the offense, Dickinson’s history, and the need to protect the public, it

would vary downward from the Guidelines range of 46 to 57 months and impose a 37-

month sentence. We conclude that Dickinson’s sentence is reasonable.

       We therefore affirm the district court’s judgment.          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.

                                                                                AFFIRMED



                                             4